United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 21, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40580
                          Summary Calendar


LONNIE GUNN, JR.,

                                    Plaintiff-Appellant,

versus

TOM MANNESS, Prosecuting Attorney; RUTH BOLES, S.O.
Registration Clerk; AMY WOODS, Parole Officer;
DR. UNKNOWN PARTY, District Attorney; LEONARD GIBLIN, Judge;
PAT KNAUTH; BRYAN LAINE,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:04-CV-215
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Lonnie Gunn, Jr., Texas prisoner # 644474, filed a 42 U.S.C.

§ 1983 complaint against several defendants whom he alleged

participated in his wrongful conviction for failure to register

as a sex offender.   That conviction was overturned in a judgment

dated February 7, 2002.   Gunn v. State, No. 13-01-242-CR, 2002 WL

189067, at *1 (Tex. App. Feb. 7, 2002).      The defendants argued,

and the district court agreed, that Gunn’s complaint, filed in


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40580
                                 -2-

April 2004, was untimely because his cause of action accrued on

the date his conviction was overturned.    Gunn appeals the

dismissal of his complaint, and he moves for the appointment of

counsel and the entry of a money judgment in his favor.

     Gunn argues that the two-year limitation period should have

been tolled from February 7, 2002, until June 10, 2002, when he

received a letter from appointed counsel informing him that his

conviction had been overturned.    We will not consider this

argument, which is raised for the first time on appeal.

See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th

Cir. 1999).

     Gunn has not shown that the district court erred in

dismissing his complaint as frivolous and for failure to state a

claim under 28 U.S.C. § 1915(e).    The appointment of counsel in

this civil case is not warranted.    See Ulmer v. Chancellor, 691

F.2d 209, 212 (5th Cir. 1982).    Gunn’s motions for the

appointment of counsel and his motion for the entry of a money

judgment in his favor are denied.

     The judgment of the district court is affirmed.    The

district court’s dismissal counts as a strike for purposes of 28

U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 388

(5th Cir. 1996).    Gunn is cautioned that if he accumulates three

strikes, he may not proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless
                          No. 05-40580
                               -3-

he is under imminent danger of serious physical injury.   See

1915(g).

     AFFIRMED; ALL OUTSTANDING MOTIONS DENIED; SANCTION WARNING

ISSUED.